COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 PABLO PEDRO CORDERO,                                              No. 08-10-00347-CR
 ,                                                §
                                                                     Appeal from the
                              Appellant,          §
                                                               409th Judicial District Court
 v.                                               §
                                                                of El Paso County, Texas
 THE STATE OF TEXAS,                              §
                                                                   (TC# 20080D05179)
                              Appellee.           §



                                           OPINION

       Pablo Pedro Cordero was convicted of aggravated sexual assault of a child. At the

conclusion of the punishment phase of the trial, the jury assessed punishment at confinement in the

Institutional Division of the Texas Department of Criminal Justice for a period of fifteen (15) years

and fined Appellant $6,000. In three issues on appeal, Cordero argues that the judgment of the

trial court should be reversed because the trial court: (1) erred when it did not permit Appellant to

explore alternative theories as to how the victim was injured; (2) erred by not permitting Appellant

to inquire as to the victim’s sexual history as a possible explanation for her injuries; and (3)

violated Appellant’s due process rights when the trial court permitted a detective to inform the jury

about an admission made by Appellant. We affirm.

                                            Background

       Appellant was indicted for the offense of aggravated sexual assault of a child on

October 22, 2008. The offense was alleged to have occurred on or about July 29, 2008. He pled

not guilty to the charge and proceeded to a jury trial.
       During the trial, the evidence established that Appellant is the father of Valerie Castillo and

that she spends most of each calendar year living in Las Vegas, Nevada with her mother. On

June 25, 2008, Valerie began staying at her grandmother, Julia Cordero’s residence in El Paso,

Texas. Appellant was also living with his mother at that time, as were other relatives, including

Appellant’s son Pablo, Julia’s son, George Cordero, and George’s girlfriend, Melva Vasquez.

       Valerie testified that around midnight on July 28, 2008, she and Appellant were the only

two people still awake in the house. They were lying on the floor in the living room, and at some

point, Appellant turned off the television and placed his hand on Valerie’s stomach. He then

moved his hand inside of Valerie’s shorts, and underwear. Appellant removed his hand,

unbuttoned Valerie’s shorts and then put his hand back inside of her shorts and underwear and put

his finger inside of her vagina. This went on for several minutes and Valerie did not know what to

do. When he stopped touching her, Appellant asked Valerie if she wanted him to continue.

Valerie did not reply. Appellant attempted to move her legs further apart, but she resisted. She

was able to feel Appellant’s penis against her leg. Valerie testified that after he removed his hand

from her shorts, Appellant slapped himself in the face and said “I’m so stupid . . . I’m sorry.” He

asked Valerie if she wanted him to call the police, but Valerie did not answer. Instead, she went

looking for her uncle, George Cordero, and she told George and his girlfriend, Melva Vasquez,

what had happened. She later told her grandmother as well. The police were not called until the

next day.

       A number of police officers testified as to their involvement in the case, including

Detective David Samaniego. Samaniego testified, outside of the presence of the jury, that during

the investigation, Appellant had indicated his willingness to take a polygraph examination

                                                 2
regarding the incident. However, when he arrived at the police substation, he changed his mind.

When Samaniego asked Appellant why he had changed his mind, Appellant responded: “You

know what, I’m not going to take it because I’ll fail and I’ll take the blame for it.” The trial court

permitted the prosecutor to introduce only the last portion of Appellant’s admission in front of the

jury. As a result, when asked the question: “At that time did Mr. Cordero make an admission to

you,” Samaniego responded: “He said, I take the blame for this.” No mention of the context of

the statement was offered in front of the jury, and counsel for Appellant did not cross-examine

Samaniego concerning the admission.

       Kathy Justice, a Sexual Assault Nurse Examiner (SANE), testified that she conducted a

sexual assault exam on Valerie Castillo which included an examination of her genital area.

Justice’s examination revealed very small abrasions/tears in the posterior portion of Valerie’s

vagina in the area where the labia major meets the labia minor. The injuries were just inside of

the vagina and were consistent with Valerie’s statement that she was digitally penetrated by

Appellant. Justice testified that she did not notice anything out of the ordinary relative to

Valerie’s hygiene and noticed no indications that Valerie had been scratching herself. Finally,

Justice offered her opinion that it was unlikely that the injuries were caused by accident or

touching on the outside of Valerie’s clothing.

       George Cordero testified for the defense and stated that Valerie did inform him of what had

happened. He and Melva Vasquez took Valerie to the hospital to be examined. Melva Vasquez

told the jury that Valerie did not bathe regularly and when she spoke to Valerie about this, Valerie

got upset. Melva testified that she did see Valerie scratch her vaginal area, and she did overhear

Valerie threaten her father on one occasion.

                                                  3
       Appellant also testified. He told the jury that he was a truck driver and that when he was

in town, he stayed at his mother’s house because he wanted to see his children. He testified that

while he was in town on this occasion, he learned that Valerie was not bathing often enough and, as

a result, he gave her a bath in the yard using a hose. After the incident with the hose, Valerie told

Appellant that he “was going to regret it the rest of my life.” Appellant told the jury that when he

awoke that night, Valerie was on top of him and he pushed her away. He stated that Valerie said

that he had done “something wrong” to her, that he had “molested her,” “raped her.” He testified

that he had clothes on and he did not have an erection. Appellant denied touching Valerie

inappropriately and denied penetrating her vagina with his finger. Appellant testified that he

believes that Valerie made everything up to get back at him for washing her down with a hose in

the yard. The jury found Appellant guilty of the single count in the indictment, aggravated sexual

assault of a minor, and following the punishment phase of the trial, assessed punishment at

confinement in the Institutional Division of the Texas Department of Criminal Justice for a period

of fifteen years and $6,000 fine. The Court imposed sentence in accordance with the jury’s

verdict.

       On appeal, Cordero argues that the judgment of the trial court should be reversed and the

case remanded for a new trial because the trial court: (1) erred when it did not permit Appellant to

explore alternative theories as to how the victim may have been injured; (2) erred when it did not

permit Appellant to inquire as to the victim’s sexual history as a possible explanation for her

injuries; and (3) violated Appellant’s due process rights when the trial court permitted Detective

Samaniego to testify as to an out of context admission made by Appellant.

                        Limitations of Appellant’s Cross-Examination

                                                 4
       In his first two issues, Appellant contends that the trial court impermissibly limited his

ability to cross-examine witnesses regarding alternative theories as to how Valerie may have been

injured. Specifically, Appellant complains that the trial court should have permitted him to

cross-examine witnesses regarding: (1) Valerie’s hygienic practices; (2) the tight clothing

Valerie wore; and (3) Valerie’s sexual history. Appellant argues that if the trial court had not

limited his cross-examination into these areas, he would have been able to show that: (1) Valerie

did not bathe regularly, was unclean as a result, and caused her own injuries; (2) the clothes she

wore were so tight that they could have caused her injuries; and (3) Valerie was sexually active

such that someone else could have caused her injuries.

       In essence, Appellant is complaining about the trial court’s decision to exclude evidence.

We review a trial court’s decision to admit or exclude evidence under an abuse of discretion

standard. Cameron v. State, 241 S.W.3d 15, 19 (Tex.Crim.App. 2007); Shuffield v. State, 189
S.W.3d 782, 793 (Tex.Crim.App. 2006). A trial court abuses its discretion when its decision is so

clearly wrong as to lie outside that zone within which reasonable people might disagree. Walters

v. State, 247 S.W.3d 204, 217 (Tex.Crim.App. 2007); McDonald v. State, 179 S.W.3d 571, 576

(Tex.Crim.App. 2005). We uphold the trial court’s ruling if it is reasonably supported by the

record and correct under any theory of law applicable to the case. Ramos v. State, 245 S.W.3d
410, 418 (Tex.Crim.App. 2008); Willover v. State, 70 S.W.3d 841, 845 (Tex.Crim.App. 2002).

An appellate court must review the trial court’s ruling in light of what was before the court at the

time the ruling was made. Willover, 70 S.W.3d at 845, citing Weatherred v. State, 15 S.W.3d
540, 542 (Tex.Crim.App. 2000).

       “[T]he right of cross-examination by the accused of a testifying State’s witness includes

                                                 5
the right to impeach the witness with relevant evidence that might reflect bias, interest, prejudice,

inconsistent statements, traits of character affecting credibility, or evidence that might go to any

impairment or disability affecting the witness’s credibility.” Virts v. State, 739 S.W.2d 25, 29

(Tex.Crim.App. 1987). Like our review of a trial court’s decision to admit or exclude evidence,

we also review the trial court’s decision to limit cross-examination under an abuse of discretion

standard. Sansom v. State, 292 S.W .3d 112, 118 (Tex.App--Houston [14th Dist.] 2008, pet.

ref’d), citing Matchett v. State, 941 S.W.2d 922, 940 (Tex.Crim.App. 1996) and will not disturb

the trial court’s ruling so long as it lies within the zone of reasonable disagreement. Montgomery

v. State, 810 S .W.2d 372, 391 (Tex.Crim.App. 1991)(op. on reh’g).

       A criminal defendant’s constitutional right to a meaningful opportunity to present a

complete defense is grounded in the Fourteenth Amendment’s Due Process Clause and the Sixth

Amendment’s Compulsory Process and Confrontation Clauses. Anderson v. State, 301 S.W.3d
276, 280 (Tex.Crim.App. 2009), citing Crane v. Kentucky, 476 U.S. 683, 690, 160 S. Ct. 2142,

2146, 90 L. Ed. 2d 636 (1986). A trial court’s “clearly erroneous ruling” excluding evidence may

rise to the level of a constitutional violation if the evidence excluded is relevant and reliable and

“forms such a vital portion of the case that exclusion effectively precludes the defendant from

presenting a defense.” Wiley v. State, 74 S.W.3d 399, 405 (Tex.Crim.App. 2002), quoting Potier

v. State, 68 S.W.3d 657, 665 (Tex.Crim.App. 2002).

       The Sixth Amendment guarantees a criminal defendant the right to confront the witnesses

against him. U.S. CONST. AMEND. VI; Pointer v. Texas, 380 U.S. 400, 406, 85 S. Ct. 1065,

1069, 13 L. Ed. 2d 923 (1965). Article I, section ten of the Texas Constitution also provides for the

right to confront witnesses. TEX.CONST. art. I, § 10. This right to confrontation includes the

                                                  6
right to cross-examine one’s accuser. Carroll v. State, 916 S.W.2d 494, 497 (Tex.Crim.App.

1996). Cross-examination allows the jury to assess the credibility of the witness and allows facts

to be brought out tending to discredit the witness by showing that her testimony is untrue,

prejudiced, or biased. Id.; see also Hammer v. State, 296 S.W.3d 555, 561 (Tex.Crim.App.

2009). The scope of appropriate cross-examination is necessarily broad and extends to any matter

that could reflect on the witness’s credibility. Carroll, 916 S.W.2d at 497; Virts, 739 S.W.2d at

29; see also TEX.R.EVID. 611(b).

       While a trial court may violate a defendant’s right of confrontation by improperly limiting

cross-examination, the scope of appropriate cross-examination is not unlimited. Carroll, 916
S.W.2d at 497-98; see also Hammer, 296 S.W.3d at 561 (trial court has “wide discretion in

limiting the scope and extent of cross-examination”). For example, a trial court may limit the

scope of cross-examination to prevent harassment, prejudice, confusion of the issues, harm to the

witness, and repetitive or marginally relevant interrogation. Delaware v. Van Arsdall, 475 U.S.
673, 679, 106 S. Ct. 1431, 1435, 89 L. Ed. 2d 674 (1986); Carroll, 916 S.W.2d at 498.

“Notwithstanding the trial court’s discretion in this area, jurors are entitled to have the benefit of

the defense theory before them so that they can make an informed decision regarding the weight to

accord the witness’s testimony, even though they may ultimately reject the theory.” Sansom, 292
S.W.3d at 119.

       A review of the record in this case reveals that Appellant’s defensive theories at trial were

that Valerie: (1) lied about the allegations because she was angry that Appellant had washed her

in the yard of the residence using a hose; (2) maintained poor hygiene and, as a result, scratched

herself causing her own injuries; and (3) dressed in very tight and revealing clothes which could

                                                  7
have caused her injuries. We address each in turn.

         Preliminarily, we note that while Valerie admitted to the incident in the yard of the

residence as related by Appellant, she denied any poor hygiene, and maintained that she adhered to

the house rule to bathe and stay clean, thereby contradicting Appellant’s testimony and the

testimony of Melva Vasquez.1 This was a credibility determination that the jury was free to

decide. We defer to the jury’s credibility and weight determinations because the jury is the sole

judge of the witnesses’ credibility and the weight to be given their testimony. See Jackson v.

Virginia, 443 U.S. 307, 326, 99 S. Ct. 2781, 2793, 61 L. Ed. 2d 560 (1979).

         After Valerie testified that she maintained good hygiene, Appellant’s counsel began to

inquire about the types of clothing she wore, and whether the clothes were tight fitting. The State

lodged a relevance objection to that line of inquiry. Counsel attempted to explain the relevance

by stating that it “is what led up to something else that had occurred.” The trial court sustained

the objection. Counsel then asked “[a]nd you wanted to buy some revealing clothes, didn’t you?”

The trial court sustained the State’s objection to the question and excused the jury. During a brief

discussion outside the presence of the jury, Appellant’s counsel informed the court that he wished

to ask questions about Valerie’s wearing of tight fitting clothes, the fact that the clothes were not

being washed, that Valerie was not staying clean, was “itching and scratching,” and could have

injured herself. The trial court permitted Appellant’s counsel to ask: “Were you wearing

tight-fitting clothes?” Valerie’s response was “[y]es.” In response to other questions posed by

Appellant’s counsel, Valerie testified that not bathing did not cause her to itch or to scratch herself.



1
  Additionally, Nurse Justice testified that she did not notice anything out of the ordinary regarding Valerie’s hygiene
and observed no indications that Valerie had been scratching herself.
                                                           8
        Other than sustaining objections to the relevance of whether Valerie wanted to buy or wore

revealing clothes, we find nothing in the record indicating that the trial court limited Appellant’s

cross-examination in any manner. While the trial court did properly sustain a relevance objection

to counsel’s question about revealing clothes, that was hardly a limitation on cross-examination of

the type referred to by Appellant. Indeed, the court informed Appellant’s counsel that he was

permitted to inquire as to whether Valerie may have caused the injuries to herself and also allowed

questions about Valerie’s tight fitting clothes and personal hygiene. Following that ruling, other

than asking Valerie if she scratched herself, counsel made no further inquiry along that line of

questions.

        Citing Rule 412 of the Texas Rules of Evidence, Appellant also claims that the trial court

limited his cross-examination by not permitting him to inquire as to Valerie’s sexual history as a

possible explanation for her injuries. The relevant portion of Rule 412 states that: “In a

prosecution for sexual assault or aggravated sexual assault, or attempt to commit sexual assault or

aggravated sexual assault, evidence of specific instances of an alleged victim’s past sexual

behavior is also not admissible, unless: (1) such evidence is admitted in accordance with

paragraphs (c) and (d) of this rule; (2) it is evidence: (A) that is necessary to rebut or explain

scientific or medical evidence offered by the State,” and “(3) its probative value outweighs the

danger of unfair prejudice.” TEX.R.EVID. 412(b). See Holloway v. State, 751 S.W.2d 866,

869-70 (Tex.Crim.App. 1988); Stephens v. State, 978 S.W.2d 728, 732 (Tex.App.--Austin 1998,

pet. ref’d).

        Appellant claims that he had evidence concerning Valerie’s alleged promiscuity and that

he desired to present that evidence to the jury. He informed the court of his intent to do so outside

                                                  9
the presence of the jury, and the trial court asked counsel how such evidence might be admissible.

Counsel for Appellant indicated he had no case law to support his position, but that he was aware

that Valerie had sexual experience. Counsel further informed the trial court that Valerie was

having intercourse on a regular basis prior to her arrival in El Paso from her mother’s home in Las

Vegas, and that she “may have been satisfying herself” thereby causing the injuries described by

Nurse Justice. He repeated that it was his intent to explain to the jury that “the scratches could

have been by the victim herself either through the uncleanliness or through masturbation.” When

the trial court asked how scratching or masturbation was related to “the history of alleged sexual

promiscuity,” Appellant’s counsel reiterated his position that the victim could have caused the

injuries herself through scratching or masturbation. The trial court then instructed counsel that

while he was permitted to inquire into whether Valerie may have caused the injuries herself, he

was not permitted to question her about her sexual past. When the trial resumed in front of the

jury, Appellant’s counsel asked questions of Valerie about not bathing, itching, and scratching.

He never returned to the subject of masturbation as a possible explanation for the injuries.

       Appellant relies on Reynolds v. State, 890 S.W.2d 156 (Tex.App.--Texarkana 1994, no

pet.), to support his contention the trial court abused its discretion by excluding evidence of

Valerie’s sexual history. In Reynolds, the state introduced medical evidence that the victim’s

vaginal opening appeared to be slightly stretched. Id. at 157. Employing Rule 412, Reynolds

sought to question the complainant regarding three prior sexual partners and to introduce a letter

from the complainant to her grandmother documenting years of sexual abuse by another man.

Reynolds, 890 S.W.2d at 157. Reynolds argued that this evidence would rebut or explain the

state’s medical evidence supporting the victim’s allegations. Id. On review, the appeals court

                                                 10
concluded that the excluded evidence would explain the state’s evidence of vaginal trauma and

would rebut the complainant’s denial of any prior sexual abuse or activity, and held that the trial

court abused its discretion by excluding the evidence under Rule 412 and that the error was not

harmless. See id. at 157-58.

       In another case relied on by Appellant, Hood v. State, 944 S.W.2d 743

(Tex.App.--Amarillo 1997, no pet.), the state introduced medical evidence that established two,

well-healed tears in the complainant’s hymen. Id. at 745. The tears appeared to have occurred

“sixty days or more” before examination. Id. The tears, according to the state’s witness,

demonstrated the complainant’s vagina had been penetrated. Id. On cross-examination, defense

counsel learned the witness had inquired into the complainant’s sexual history. Id. Counsel then

sought, but was denied, permission from the trial court to cross-examine the state’s witness on

whether the complainant had disclosed any prior sexual activity. Id.

       Outside the presence of the jury, defense counsel made his offer of proof, eliciting

testimony from the state’s witness that the complainant “thought that she had” sexual intercourse.

Id. The court concluded that any risk of prejudice contemplated by Rule 412 was already

interjected into the evidence before the jury through evidence of the complainant’s pregnancy at

age fifteen and her unmarried status. Id. at 746. Additionally, the state had relied heavily on the

evidence of vaginal tears to prove Hood had penetrated the complainant’s vagina. Id. Relying

on Reynolds and discounting the element of age into the Rule 412 balancing test, the court held that

the prejudicial effect of the excluded evidence did not outweigh the probative value the evidence

would offer and that the exclusion of such evidence was harmful error. Hood, 944 S.W.2d at 747.

       The situation here is dissimilar. Absent any evidence that these alleged sexual encounters

                                                11
even occurred, we cannot conclude the excluded evidence explained the State’s medical evidence

of Valerie’s injuries. While we are able to determine the general nature of the excluded testimony

from the discussions among the attorneys and the trial court, as noted above, the record does not

contain an offer of proof from which we can analyze the excluded testimony in detail. Counsel

never informed the court of what evidence of Valerie’s sexual history he possessed. There is no

indication of the number of sexual partners, if any. There is no indication of how recently any

sexual activity may have occurred, or even if it did occur. Indeed, there is no evidence of

anything related to Valerie’s sexual history that counsel wanted to present to the jury. Counsel

did not even return to the subject of Valerie causing the injuries herself by way of masturbation

after the trial court ruled that he was permitted to so inquire. To preserve for review a ruling on

evidence, the record must contain a timely, specific objection and, if the ruling excludes evidence,

an offer of proof. See TEX.R.EVID. 103(a); TEX.R.APP.P. 33.1(a). Without any evidence, we

simply cannot determine the issue. Error, if any, in excluding this testimony was not preserved

for our review.

       The record establishes that the trial court did allow Appellant to present his defensive

theories to the jury. Specifically, he contended that Valerie lied about the allegations because she

was angry that Appellant had washed her in the yard of the residence using a hose, maintained poor

hygiene and, as a result, scratched herself causing her own injuries, and dressed in very tight and

unwashed clothes causing her to scratch herself which could have caused her injuries.

       Based on our review of the record, we conclude that the trial court did not limit Appellant’s

cross-examination in such a manner as to constitute a violation of his due process rights and his

right to confront and cross-examine the witnesses against him. Further, the trial court’s actions

                                                12
were not so clearly wrong as to lie outside of the zone within which reasonable people might

disagree, and therefore do not constitute an abuse of discretion.

       In light of the foregoing, Issues One and Two are overruled.

                                   Detective Samaniego’s Testimony

       In his final issue, Appellant argues that the trial court violated his due process rights by

allowing Detective Samaniego to testify to an out of context admission made by Appellant.

       Outside the presence of the jury, the State informed the trial court that its next witness

would be Detective David Samaniego. The State told the trial court that Appellant had previously

agreed to take a polygraph examination, but when he appeared to actually take the exam, Appellant

informed Samaniego that he had changed his mind, was not going to take the polygraph

examination because he would fail the test and would take the blame for what had happened.

Appellant’s counsel was not present for the polygraph examination. Appellant’s counsel told the

objected to the evidence.

       When the jury returned to the courtroom, Detective Samaniego testified that he met with

Appellant on August 4, 2008. At that point, Appellant’s counsel took Samaniego on voir dire and

asked whether Appellant had requested that his attorney be present for the polygraph examination.

Samaniego responded that Appellant made no such request. Samaniego testified that Appellant:

(1) was not in custody; (2) voluntarily appeared to take the polygraph examination; (3) was free to

leave if he so chose; and (4) had a conversation with Samaniego. The jury was again excused and

Samaniego related to the court the conversation that he had with Appellant. Samaniego told the

court that he reminded Appellant that Appellant was there to take a polygraph examination and

asked him if he was voluntarily consenting to take the examination. At that point, Appellant said

                                                 13
to Samaniego “[y]ou know what, I’m not going to take it because I’ll fail and I’ll take the blame for

it.” At no point during the encounter did Samaniego read Appellant his Miranda2 rights. On

cross-examination, also outside the presence of the jury, Samaniego told the court that when

Appellant told Samaniego “I’ll take the blame for this,” Samaniego believed that Appellant was

referring to the incident rather than taking the blame for not taking the polygraph examination.

Samaniego had such a belief because Appellant also told him that he (Appellant) was going to fail

the polygraph examination. The trial court ruled that the State would be permitted to question

Samaniego as to Appellant’s admission that he would “take the blame for it.”

          The jury was again brought back into the courtroom at which time the State asked

Samaniego if Appellant made an admission to him. Samaniego responded “[y]es.” When asked

what the admission was, Samaniego responded: “He said, I’ll take the blame for this.”

Appellant’s counsel did not cross-examine Samaniego any further in the presence of the jury.

Appellant contends that the trial court erred by permitting Samaniego to testify that Appellant

refused to take the polygraph test and would take the blame and that he was placed in the untenable

position of being unable to rebut Samaniego’s testimony regarding the admission, because in order

to do so he would have had to elicit inadmissible evidence of his refusal to take a polygraph

examination. See Simmons v. United States, 390 U.S. 377, 394, 88 S. Ct. 967, 976, 19 L. Ed. 2d
1247 (1968)(“[W]hen a defendant testifies in support of a motion to suppress evidence on Fourth

Amendment grounds, his testimony may not thereafter be admitted against him at trial on the issue

of guilt unless he makes no objection.”); Avila v. State, 856 S.W.2d 260, 261 (Tex.App.--El Paso

1993, pet. ref’d)(citing Simmons for the proposition that a person may not be required to surrender


2
    See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
                                                         14
one constitutional right to assert another with regard to testifying about the voluntariness of a

statement outside the jury’s presence).

       Where, in his first two issues, Appellant complains of the trial court’s decision to exclude

evidence, here he challenges the trial court’s decision to admit evidence. Again, we review a trial

court’s decision to admit or exclude evidence under an abuse of discretion standard. Cameron,
241 S.W.3d at 19; Shuffield, 189 S.W.3d at 793. A trial court abuses its discretion when its

decision is so clearly wrong as to lie outside that zone within which reasonable people might

disagree. Walters, 247 S.W.3d at 217; McDonald, 179 S.W.3d at 576. We uphold the trial

court’s ruling if it is reasonably supported by the record and correct under any theory of law

applicable to the case. Ramos, 245 S.W.3d at 418; Willover, 70 S.W.3d at 845. An appellate

court must review the trial court’s ruling in light of what was before the court at the time the ruling

was made. Willover, 70 S.W.3d at 845, citing Weatherred, 15 S.W.3d at 542.

       The Court of Criminal Appeals has long held that evidence of the results of a polygraph test

is not admissible on behalf of either the State or the defendant. Tennard v. State, 802 S.W.2d 678

683-84 (Tex.Crim.App. 1990); Lewis v. State, 500 S.W.2d 167, 168 (Tex.Crim.App. 1973).

However, here, there were no results of a polygraph examination to admit into evidence because

Appellant never took the test.

       No testimony regarding a polygraph examination or Appellant’s refusal to take a

polygraph examination was ever elicited by the State nor did the State seek to admit the results of

the non-existent polygraph examination. Appellant waived his right under the Fifth Amendment

of the United States Constitution and testified in his own defense at trial. He elected not to

explain or even address the admission he made to Samaniego. We fail to see what constitutional

                                                  15
right was surrendered in order to assert another constitutional right. See Simmons v. United

States, 390 U.S. at 394, 88 S.Ct. at 976; Avila, 856 S.W.2d at 261. While Appellant may have

believed that in order to explain the admission, he would have had to refer to his refusal to take a

polygraph examination, he was not actually faced with being forced to choose between basic

constitutional rights.

        Additionally, we find it significant that Appellant: (1) and his counsel initially agreed that

Appellant would undergo a polygraph examination and questioning; (2) was never told he was

under arrest; (3) was told he was not in custody; (4) was told that he was free to go at any time; (5)

presented no evidence that anyone threatened, coerced, or restrained him; (6) never requested that

his attorney be present for the polygraph examination; and (7) freely and voluntarily chose not to

take the polygraph examination. Certainly, had he chosen to do so, Appellant could have

explained his admission to the jury without referring to his refusal to take a polygraph

examination. See Darling v. State, 262 S.W.3d 913, 920 (Tex.App.--Texarkana 2008, pet.

ref’d)(trial court did not abuse its discretion in admitting testimony that appellant was offered

additional scientific testing where no reference was made to polygraph or lie detector test).

        Under these facts and circumstances, Simmons and its underlying reasoning are

inapplicable. The trial court’s actions were not so clearly wrong as to lie outside of the zone

within which reasonable people might disagree, and therefore do not constitute an abuse of

discretion.

        Appellant’s third issue is overruled.

                                            Conclusion

        Having overruled each of Appellant’s issues, the judgment of the trial court is affirmed.

                                                 16
April 11, 2012
                                                       CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  17